 Case 3:17-cv-01017-BEN-JLB Document 94-2 Filed 04/03/19 PageID.8199 Page 1 of 3



 1   C.D. Michel- SBN 144258
     Sean A. Brady - SBN 262007
 2   Anna M. Barvir - SBN 268728
     Matthew D. Cubeiro - SBN 291519
 3   MICHEL & ASSOCIATES, P.C.
 4   180 E. Ocean Boulevard, Suite 200
     Long Beach, CA 90802
 5   Telephone: (562) 216-4444
     Facsimile: (562) 216-4445
 6   Email: abarvir@michellawyers.com

 7   Attorneys for Plaintiffs
 8
 9                     IN THE UNITED STATES DISTRICT COURT
10                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
11   VIRGINIA DUNCAN, et aI.,                 Case No: 17-cv-l017-BEN-JLB
12
                                Plaintiffs,   DECLARATION OF CHARLES
13                                            DAVID WYLIE, JR.
                         v.
14
     XAVIER BECERRA, in his official
15   capacity as Attorney General of the
16   State of California,

17                              Defendant.

18
19
20
21
22
23
24
25
26
27
28
                                      1
                    DECLARATION OF CHARLES DAVID WYLIE, JR.
                                                                            17cvl017
 Case 3:17-cv-01017-BEN-JLB Document 94-2 Filed 04/03/19 PageID.8200 Page 2 of 3



 1                 DECLARATION OF CHARLES DAVID WYLIE, JR.
 2         I, Charles David Wylie, Jr., make this declaration of my own personal
 3   knowledge and, if called as a witness, I could and would testify competently to the
 4   truth of the matters set forth herein.
 5      1. I am the President and Chief Executive Officer of Palmetto State Armory,
 6         LLC, a limited liability company organized in the State of South Carolina.
 7      2. Palmetto State Armory is a manufacturer and retailer of firearms and firearm
 8          accessories, including firearm magazines with a capacity greater than ten (10)
 9         rounds.
10      3. I am generally aware of an order issued by the United States District Court for
11         the Southern District of California styled as Duncan v. Becerra, Case No.:
12          3:17-cv-l017-BEN (JLB), Order Granting Plaintiffs' Motion/or Summary
13         Judgment, Declaring California Penal Code § 32310 Unconstitutional and
14         Enjoining Enforcement (S.D. Cal. March 29,2019) ("Order").
15      4. Since the issuance of the Order, Palmetto State Armory has received,
16          accepted, processed, and shipped orders from thousands of residents of the
17          State of California for firearm magazines with a capacity greater than ten (10)
18         rounds.
19
20         I declare under penalty of peljury that the foregoing is true and correct.
21   Executed within the United States on April 3, 2019.
22
23
24
25
26
                                                   Declarant
27
28
                                       2
                     DECLARATION OF CHARLES DAVID WYLIE, JR.
                                                                                    17cvl017
 Case 3:17-cv-01017-BEN-JLB Document 94-2 Filed 04/03/19 PageID.8201 Page 3 of 3




 1                              CERTIFICATE OF SERVICE
2
                           UNITED STATES DISTRICT COURT
3
                        SOUTHERN DISTRICT OF CALIFORNIA
4
 5   Case Name: Duncan, et aL v, Becerra
     Case No.: 17-cv-1017-BEN-JLB
 6
 7   IT IS HEREBY CERTIFIED THAT:
 $
           I, the undersigned, declare under penalty of peijury that I am a citizen of the
 9   United States over 18 years of age. My business address is 180 East Ocean Boulevard,
     Suite 200 Long Beach, CA 90802. I am not a party to the above-entitled action.
10
11         I have caused service of the following documents, described as:
12
                   DECLARATION OF CHARLES DAVID WYLIE, JR.
13
     on the following parties by electronically filing the foregoing on April 3, 2019, with
14
     the Clerk of the District Court using its ECF System, which electronically notifies
15   them.
16
      John D. Echeverria                          Anthony P. O’Brien
17    Deputy Attorney General                     Deputy Attorney General
      john.echeverriadoj .ca.gov                  anthony.obriendoj .ca.gov
18
      300 South Spring Street, Suite 1702         1300 I Street, Suite 125
19    Los Angeles, CA 90013                       Sacramento, CA 95814
20
21        I declare under penalty of perjury that the foregoing is true and correct.
     Executed on April 3, 2019, at Long Beach, CA.
22
23
                                                         /s/ Laura Palmerin
24
                                                         Laura Palmerin
25
26
27
28
                                            3
                                  CERTIFICATE OF SERVICE
                                                                                       I 7cvl 017
